Citation Nr: 0700208	
Decision Date: 01/04/07    Archive Date: 01/17/07

DOCKET NO.  04-29 585	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for diabetes mellitus.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Michael Holincheck, Counsel





INTRODUCTION

The veteran served on active duty from August 1944 to October 
1948 and from October 1950 to August 1951.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in North Little 
Rock, Arkansas.

The veteran's case was previously before the Board in 
November 2005.  At that time the Board decided several issues 
and remanded the issue currently on appeal.  The issues 
decided related to whether the veteran had submitted a timely 
appeal as he had previously withdrawn a prior pending appeal.  
At that time, the Board also noted that the RO had denied a 
claim of clear and unmistakable error (CUE) in a prior denial 
of entitlement to compensation under 38 U.S.C.A. § 1151 for 
atrial fibrillation.  The denial was by way of a rating 
decision dated in April 2003.  Notice of the rating action 
was provided that same month.  Thus the veteran's appeal 
period for this issue would not expire until April 2004, or 
even longer if an extension was requested.  The veteran 
submitted a statement to reactivate his withdrawn claims 
and/or appeals in August 2003.

The issue was referred to the RO for consideration of whether 
the veteran's August 2003 submission represents a notice of 
disagreement with the April 2003 rating decision such that 
the claim is reactivated.  See 38 C.F.R. §§ 20.201, 20.204, 
20.302 (2006); see also Gallegos v. Principi, 283 F.3d 1309 
(Fed. Cir. 2002).  There is no indication in the claims 
folder that the issue was addressed.  Accordingly, the issue 
is referred to the RO for consideration of whether the 
veteran has submitted a valid NOD in regard to the denial of 
CUE in a prior rating decision pertaining to compensation 
under 38 U.S.C.A. § 1151 for atrial fibrillation.

The veteran submitted additional evidence that was originally 
received by the RO and then forwarded to the Board in 
November 2006.  As the veteran's case is being remanded for 
further development, the agency of original jurisdiction 
(AOJ) will have an opportunity to review the evidence in the 
first instance.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

The veteran is service-connected for residuals of frostbite 
of the left foot, residuals of frostbite of the right foot, 
residuals of bilateral lumbar sympathectomy, anxiety reaction 
with conversion symptoms, and postoperative tonsillitis.  

The veteran contends that he developed diabetes in 1996 as a 
result of a weight gain.  He further alleges that the weight 
gain was directly attributable to limitation of physical 
activities caused by his bilateral service-connected 
disabilities involving his lower extremities.  

The veteran was first suspected of diabetes in August 1996.  
A letter from Dr. Borrud of the Mayo Clinic noted that the 
veteran had a fasting blood glucose level of 231 
milligrams/deciliter (mg/dl) compared to 103 in 1990.  An 
October 1996 Mayo Clinic neurology evaluation report noted 
that the veteran was found to be diabetic in August 1996.  

Additional private treatment records, as well as VA 
examinations are of record.  While the records and 
examination reports note the veteran's diagnosis of diabetes, 
there is no comment as to any possible etiological 
relationship to any of the veteran's service-connected 
disabilities.

The veteran submitted a statement from T. C. Paden, M.D., 
dated in September 2002.  Dr. Paden attested to the level of 
disability for the veteran resulting from his bilateral foot 
disabilities.  He did not mention the veteran's diabetes at 
that time.

The veteran submitted a statement from Dr. Paden, dated in 
September 2003.  Dr. Paden reported that the veteran had been 
treated for diabetes since 1996.  He said that the veteran 
had had a significant weight gain over the past 15 years 
secondary to inactivity caused by peripheral neuropathy 
secondary to frostbite injury and sympathectomy.  He said the 
disabilities had combined to prevent any kind of a meaningful 
exercise program or activity program and led to the weight 
gain.  He asked that attention be given to the matter in 
regard to "placing his [the veteran's] diabetes as a service 
connection diagnosis. . . ."

The RO secured a medical opinion to assess the veteran's 
claim of secondary service-connection in October 2004.  The 
examiner noted the veteran's allegation that a weight gain 
due to inactivity brought on by his service-connected foot 
disabilities caused his diabetes.  He said that he had 
reviewed the veteran's claims folder and treatment records.  
He also said that he had reviewed Dr. Paden's opinion.  The 
examiner provided the following opinion:  "It is my opinion 
after reviewing his chart, I find little evidence to support 
the contention that his diabetes is due to the weight gain 
because of his inability to exercise because of service 
connected disabilities.  I think that it is unlikely that his 
diabetes is unrelated to this."

The Board remanded the veteran's claim because neither Dr. 
Paden nor the VA examiner provided any support or rationale 
for their opinions.  The RO was to inform the veteran that 
Dr. Paden cited to no evidence of record to support his 
opinion and did not provide any rationale.  The RO was also 
to have either the same VA examiner review the claims folder 
and provide the requested opinion or provide for a new 
examination to obtain the required opinion.

The RO wrote to the veteran in regard to Dr. Paden's opinion.  
The veteran submitted an updated opinion from Dr. Paden in 
April 2006.  He said that the veteran had provided him with 
copies of "official records and medical evidence of record 
supporting the following statements below."  Dr. Paden noted 
that the veteran weighed 193 pounds at the time of discharge 
in November 1945.  He also referred to the veteran having a 
weight of 275 pounds in January 1990.  Dr. Paden offered a 
second opinion.  In regard to the veteran's weight gain he 
said:

It is of note that his weight 
subsequently, over a time period, 
secondary to the frostbite 
aggravating and likely causing the 
condition of weight gain, has a high 
likelihood of greater than 50% of 
not only contributing but actually 
aggravating and causing the weight 
gain of the patient to a listed 
weight of 260 pounds on March 13th, 
1991, according the allergist 
examination.  This weight gain is 
noted to therefore be a contributing 
factor when diagnosed in 1996 by the 
Mayo Clinic of being diabetic ...It is 
therefore my concluding opinion that 
the medical evaluate [sic] of record 
supports the service-connected 
disabilities as stated and also have 
aggravated the condition causing his 
diabetes.  The veteran's service-
connected residuals from frostbite, 
sympathectomy and peripheral 
neuropathy combined do preclude the 
patient from adequate activity as 
such stated and has led subsequently 
to the stated weight gain.  

Letter from Dr. Paden dated April 4, 2006.  

Dr. Paden does not address all of the service medical records 
(SMRs).  In fact, the veteran weighed 193 pounds in August 
1944 when he first entered service.  He weighed 207 pounds in 
November 1945.  The veteran had additional physical 
examinations in service that showed an increase in weight.  
In October 1948 he weighed 235 pounds, in August 1950 he was 
232 pounds, in August 1951 his weight was 212 pounds.  He 
clearly was 10 to 30 pounds heavier than the initial 193 
pounds while still in service.

The veteran's weight was reported on several VA examinations 
beginning in September 1950 where he was reported to weigh 
241 pounds.  His weight was listed as 226.5 pounds in October 
1951, and 233 pounds in September 1954.  

Private records submitted by the veteran, for the period from 
January 1979 to July 1986, reflect that he weighed between 
248 pounds and 264 pounds during that period.  

The veteran was seen by a Dr. Sheer in January 1990 where his 
weight was reported at 275 pounds.  In March 1991, a Dr. 
Francis recorded the veteran's weight as 260 pounds.  A later 
VA examination from March 1997 recorded the veteran's weight 
as 250 pounds.  Dr. Paden did not discuss any of this 
evidence, the significance of the veteran's increased weight 
during his overall service time, or the veteran's fluctuation 
of weight.  

It is of note that an October 2001 neurology evaluation from 
the Mayo Clinic addressed the veteran's peripheral 
neuropathy.  The examiner noted the veteran's detailed 
history and reviewed the treatment received.  The examiner 
said that he had done an extensive review of the records.  
The examiner said that the veteran was fairly symptom free 
from the 1960's to the 1990's.  

The Board notes that the veteran submitted his own listing of 
his weight increases in November 2006.

A VA medical opinion was obtained in April 2006.  The 
examiner provided an opinion, and an addendum in July 2006.  
However, the examiner did not address the question of whether 
the veteran's service-connected disabilities involving the 
lower extremities precluded the veteran from activity such 
that he gained weight and that the weight gain caused the 
diabetes.  The opinion did not provide the information 
requested.  

In view of the above, including the second opinion from Dr. 
Paden and the fact that the VA opinion did not fully address 
the question asked on remand, this issue must be remanded for 
additional development.  Accordingly, the veteran's case is 
REMANDED to the RO for the following action:

1.  The veteran's claims folder should be 
returned to the VA examiner that provided 
the April 2006 opinion and July 2006 
addendum, if possible.  If the examiner 
is unavailable, or unable to provide an 
updated opinion, then a new examiner must 
be asked for the required opinion.  The 
veteran's claims folder and a copy of 
this remand must be provided to the 
examiner.

The veteran's SMRs show an increase in 
weight from his initial physical 
examination in 1944 to his discharge 
examination in August 1951.  VA 
examination reports and private medical 
records document the veteran's weight 
after service, as noted above.  

The examiner is advised that the veteran 
contends that his service-connected 
disabilities, to include peripheral 
neuropathy of the lower extremities, and 
residuals of frostbite of both feet, 
affected his ability to engage in 
activities such that he experienced a 
weight gain and that this weight gain 
caused him to develop diabetes in 1996.  
The veteran has submitted two letters 
from his private physician, Dr. Paden, to 
support his contention.  The letters are 
in the last volume of the claims folder 
and dated in September 2003 and April 
2006, respectively.  In addition, the 
veteran submitted a listing of weight 
from when he was in service in 1944 
through 1991.  The list is located near 
the top of Volume 4 of the claims folder.

The examiner is requested to provide an 
opinion as to whether there is at least a 
50 percent probability or greater that 
the veteran's service-connected 
disabilities either caused, or aggravate, 
the veteran's diabetes.  The answer to 
this question should include whether the 
evidence shows that the veteran's weight 
gain is the cause of his diabetes.  
Further, if the veteran's diabetes is 
caused by his weight, can the weight gain 
alleged by the veteran be attributed to a 
lack of activity that is due to the 
veteran's service-connected disabilities.  
The VA examiner should provide reference 
to specific evidence of record in the 
opinion as well as a complete rationale 
for the opinion.  

2.  After the development requested has 
been completed, the RO should review the 
examination report to ensure it is in 
complete compliance with the directives 
of this REMAND.  If the report is 
deficient in any manner, the RO must 
implement corrective procedures at once 
in accordance with Stegall v. West, 11 
Vet. App. 268 (1998).

3.  After undertaking any other 
development deemed appropriate, the RO 
should re-adjudicate the issue on appeal 
to include whether the veteran's service-
connected disabilities cause or aggravate 
his diabetes.  If the benefit sought is 
not granted, the veteran and his 
representative should be furnished with a 
supplemental statement of the case and 
afforded an opportunity to respond before 
the record is returned to the Board for 
further review.

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the RO.  The veteran has the right to submit additional 
evidence and argument on the matter the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).




This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
Gary L. Gick
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


